04/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0499



                                  No. DA 18-0499

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SCOTT STEVEN FJELSTED,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 6, 2020, within which to prepare, serve, and file the

State’s response.




MP                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 24 2020